J-S65045-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: N.A.B., A MINOR,             IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA




APPEAL OF: Y.B., MOTHER

                                                     No. 1032 EDA 2014


                    Appeal from the Decree January 28, 2014
              in the Court of Common Pleas of Philadelphia County
                   Family Court at Nos.: CP-51-0000659-2010;
                            CP-51-AP-0000119-2012;
                            FID: 51-FN-001136-2011


BEFORE: PANELLA, J., OLSON, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                         FILED FEBRUARY 05, 2015

        Y.B. (“Mother”) appeals from the decree entered on January 28, 2014,

in the Philadelphia County Court of Common Pleas, involuntarily terminating

her parental rights to her minor child, N.A.B. (“Child”), born in August of

2008. We affirm.1

        The relevant facts and procedural history of this case are as follows.

On April 19, 2010, the City of Philadelphia Department of Human Services’

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  At the January 28, 2014 termination hearing, A.S. (“Father”) indicated his
willingness to sign petitions for voluntary relinquishment and to confirm
consent. (See N.T. Hearing, 1/28/14, at 4-5). Thereafter, Father signed
both petitions and, on May 27, 2014, the trial court entered a decree
terminating Father’s parental rights to Child pursuant to the petition to
confirm consent.
J-S65045-14



Children and Youth Division (“DHS”) received a General Protective Services

(“GPS”) report alleging that Mother had tested positive for marijuana and

benzodiazepines during the birth of Child’s sibling.    (See N.T. Hearing,

1/28/14, at 66-67). At the time, Child resided with Mother and a paternal

relative. During DHS’ investigation of the GPS report, Mother disclosed that

she was recently released from incarceration and had a mental health

history of depression and Bipolar Disorder.        (See id. at 67).     DHS’

investigation substantiated the GPS report and the case was opened for

services.   (See id. at 68).   From May 11, 2010 to August 10, 2010, DHS

implemented In-Home Protective Services through the Juvenile Justice

Center. (See id. at 67-68).

       On May 26, 2010, Mother entered an inpatient dual diagnosis drug and

alcohol program at Interim House West (“Interim House”). (See id. at 68-

69). On June 10, 2010, Mother tested positive for marijuana. (See id. at

69).   On August 13, 2010, Mother left Interim House with Child without

permission. (See id.). Mother and Child’s whereabouts were unknown until

August 31, 2010, when Mother contacted DHS and reported that she and

Child were residing with a family friend, Ms. S.   (See Trial Court Opinion,

6/11/14, at unnumbered page 2).       Mother admitted to DHS that she left

Interim House to resume her drug use. (See N.T. Hearing, 1/28/14, at 69).

After visiting Ms. S’s home, DHS instituted a Safety Plan by which Child

could remain in Mother’s care so long as she and Child resided in the home

of Ms. S.    (See Trial Ct. Op., at unnumbered page 2).     Additionally, the

Safety Plan stipulated that Ms. S would keep Child in her home if Mother




                                    -2-
J-S65045-14



decided to leave or became incarcerated as a result of a pending assault

charge. (See id.).

        On September 22, 2010, DHS filed a dependency petition on Child’s

behalf due to concerns regarding Mother’s drug use, mental health status,

and lack of appropriate supervision. (See N.T. Hearing, 1/28/14, at 70-71).

On October 12, 2010, the trial court held a dependency hearing, at the

conclusion of which it adjudicated Child dependent and ordered that Child

may remain in Mother’s custody under the supervision of DHS, subject to

certain conditions. (See Trial Ct. Op., at unnumbered page 2). Specifically,

the trial court referred Mother to the Clinical Evaluation Unit (“CEU”) for a

drug screen, dual diagnosis assessment, and monitoring.             (See id.).

Further, the trial court ordered that if Mother did not follow through with the

CEU’s recommendations, had a positive drug screen, or failed to comply with

the DHS Safety Plan, DHS, upon request, would obtain an Order of

Protective Custody (“OPC”) on Child’s behalf. (See id.). Subsequently, DHS

learned that Mother violated the Safety Plan by placing Child in the care of

an unauthorized party, and, in accordance with the trial court’s dependency

order, DHS requested and obtained an OPC with respect to Child. (See id.).

        On October 15, 2010, the trial court held a shelter care hearing, at the

conclusion of which it lifted the OPC and placed Child in DHS’ custody.2

(See id.). On October 27, 2010, a Family Service Plan (“FSP”) meeting was

held.    The FSP objectives identified for Mother were to (1) achieve and
____________________________________________


2
  Father did not attend the shelter care hearing because he was incarcerated
for multiple criminal convictions. (See Trial Ct. Op., at unnumbered page
2).



                                           -3-
J-S65045-14



maintain sobriety by participating in a substance abuse evaluation, follow all

treatment recommendations and submit to random drug screens; (2)

stabilize her mental health; (3) attend parenting education classes; and (4)

maintain a relationship with Child. (See id.).

      On February 2, 2011, the trial court held a permanency review

hearing, at which DHS reported that Mother had been discharged from the

substance abuse treatment program due to non-attendance. The trial court

re-referred Mother to the CEU for drug screening and assessment. Another

permanency review hearing was held on May 10, 2011, at which DHS

reported to the trial court that Mother was non-compliant with the CEU.

Again, the trial court re-referred Mother to the CEU for a drug screen, dual

diagnosis assessment, and monitoring. At the hearing, the trial court also

noted that Child had been placed in kinship care with Child’s godmother,

T.A. (“Godmother”).

      The next permanency review hearing took place on August 10, 2011,

at which the trial court found that Mother was attending treatment at Al-

Assist and participating in parenting classes. The trial court referred Mother

to the CEU for monitoring and three random drug screens to take place prior

to the next court date. The trial court also ordered that, if she rendered two

consecutive clean drug screens, Mother would be permitted to have

unsupervised day visits with Child. On November 15, 2011, the trial court

held another permanency review hearing, at which DHS reported that

Mother was non-compliant with the CEU. DHS also reported that Mother had

not visited Child. Again, the trial court re-referred Mother to the CEU for a

drug screen, dual diagnosis assessment, and monitoring. The trial court also



                                    -4-
J-S65045-14



ordered that Mother’s supervised visits with Child at DHS were to be reduced

to bi-weekly, but that Mother was permitted to have weekly visits with Child

at Godmother’s home.

     On December 19, 2011, Mother pleaded guilty to the charge of driving

under the influence of alcohol or controlled substances, and related charges

dating back to a June 24, 2009 arrest. On February 15, 2012, Mother was

sentenced to a term of not less than seventy-two hours nor more than six

months’ incarceration, followed by two years of probation. (See DHS Exhibit

1—Criminal Docket). As conditions of her probation, Mother was required to

participate in intensive outpatient drug and alcohol treatment and to submit

to random drug screens. (See N.T. Hearing, 1/28/14, at 12). In February

2012, Mother entered a drug and alcohol treatment program at Gaudenzia.

(See id.).      On March 16, 2012, DHS filed petitions for the involuntary

termination of Mother and Father’s parental rights to Child, alleging the

elements of 23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b) as grounds for

termination, and for changing Child’s permanency placement goal from

reunification to adoption.     Over the course of her probationary drug

screening from June to July 2012, Mother tested positive for marijuana and

benzodiazine on multiple occasions and, as a result, spent a month

incarcerated.    (See id. at 14).   Upon her release, Mother was ordered to

complete drug treatment at Gaudenzia and, subsequently, re-entered the

program. (See id.).

     On November 19, 2012, a second dependency hearing took place, at

which the trial court found that Mother was receiving dual diagnosis

treatment at Gaudenzia and was in full compliance with the permanency



                                      -5-
J-S65045-14



plan.   While noting that Child had been in placement for two years (since

October 15, 2010), the trial court determined that reunification remained a

viable goal for Child, and, thus, did not proceed to a hearing on DHS’

outstanding termination/goal change petitions.       In January 2013, Mother

completed the Gaudenzia program and Child was returned to her care. (See

id. at 15, 41, 64). A permanency review hearing was held on April 2, 2013,

at which the trial court found that Mother had obtained appropriate housing

and had completed anger management and parenting classes and the

Gaudenzia dual diagnosis program. At the subsequent permanency review

hearing on June 25, 2013, the trial court ordered Mother to continue to

comply with mental health services and then listed the matter with a view to

discharge at the next permanency review hearing scheduled for September

10, 2013.

        In   August   2013,   Mother   tested   positive   for   marijuana   and

benzodiazepines at the birth of Child’s sibling. (See N.T. Hearing, 1/28/14,

at 15-16).     Thereafter, DHS obtained an OPC for Child.         A shelter care

hearing was held on August 22, 2013, at the conclusion of which the trial

court, finding that returning Child to Mother’s care was not in Child’s best

interest, placed Child in DHS’ custody and referred Mother to the CEU for a

drug screen and dual diagnosis assessment. On January 7, 2014, DHS filed

an amended petition for the involuntary termination of Mother and Father’s

parental rights to Child, alleging the elements of 23 Pa.C.S.A. § 2511(a)(1),

(2), (5), (8), and (b) as grounds for termination, and for changing Child’s

permanency placement goal from reunification to adoption.




                                       -6-
J-S65045-14



      On January 28, 2014, the trial court held a termination hearing.      At

the hearing, DHS presented the testimony of Mother’s probation officer,

Michael Johnson, DHS social worker, Valerie Walker, DHS Director of

Ongoing Services, Helen Hansberry, and Lutheran Children and Family

Services of Eastern Pennsylvania (“LCFS”) social worker, Aisha Robinson.

Mother was present at the hearing but chose not to testify or present any

evidence on her behalf.       At the conclusion of the hearing, the trial court

entered the underlying order, involuntarily terminating Mother’s parental

rights to Child pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8) and (b),

and permitting adoption of Child to continue without further notice to, or

consent of, Mother.       On February 26, 2014, Mother simultaneously filed a

timely notice of appeal and a concise statement of errors complained of on

appeal, pursuant to Pa.R.A.P. 1925(a)(2)(i).

      On appeal, Mother raises a single question for our review:

      Did the [trial court] err in terminating Mother’s parental rights
      where [Child] was never abused or neglected, there is a strong
      positive bond between Mother and [Child], and [Child] would be
      harmed by the termination?
(Mother’s Brief, at 3).

      We review appeals from the involuntary termination of parental rights

according to the following standard:

      . . . [A]ppellate courts must apply an abuse of discretion
      standard when considering a trial court’s determination of a
      petition for termination of parental rights. As in dependency
      cases, our standard of review requires an appellate court to
      accept the findings of fact and credibility determinations of the
      trial court if they are supported by the record. If the factual
      findings are supported, appellate courts review to determine if
      the trial court made an error of law or abused its discretion. As
      has been often stated, an abuse of discretion does not result

                                       -7-
J-S65045-14


     merely because the reviewing court might have reached a
     different conclusion. Instead, a decision may be reversed for an
     abuse of discretion only upon demonstration of manifest
     unreasonableness, partiality, prejudice, bias, or ill-will.

           . . . [T]here are clear reasons for applying an abuse of
     discretion standard of review in these cases. . . . [U]nlike trial
     courts, appellate courts are not equipped to make the fact-
     specific determinations on a cold record, where the trial judges
     are observing the parties during the relevant hearing and often
     presiding over numerous other hearings regarding the child and
     parents. Therefore, even where the facts could support an
     opposite result, as is often the case in dependency and
     termination cases, an appellate court must resist the urge to
     second guess the trial court and impose its own credibility
     determinations and judgment; instead we must defer to the trial
     judges so long as the factual findings are supported by the
     record and the court’s legal conclusions are not the result of an
     error of law or an abuse of discretion.
In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012) (citations

omitted).

     Termination of parental rights is governed by section 2511 of the

Adoption Act, 23 Pa.C.S.A. § 2511, which requires a bifurcated analysis:

     Our case law has made clear that under Section 2511, the court
     must engage in a bifurcated process prior to terminating
     parental rights. Initially, the focus is on the conduct of the
     parent. The party seeking termination must prove by clear and
     convincing evidence that the parent’s conduct satisfies the
     statutory grounds for termination delineated in Section 2511(a).
     Only if the court determines that the parent’s conduct warrants
     termination of his or her parental rights does the court engage in
     the second part of the analysis pursuant to Section 2511(b):
     determination of the needs and welfare of the child under the
     standard of best interests of the child. One major aspect of the
     needs and welfare analysis concerns the nature and status of the
     emotional bond between parent and child, with close attention
     paid to the effect on the child of permanently severing any such
     bond.




                                    -8-
J-S65045-14



In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citing 23 Pa.C.S.A. §

2511) (case citations omitted). The burden is upon the petitioner to prove

by clear and convincing evidence that the asserted statutory grounds for

seeking the termination of parental rights are valid. See In re R.N.J., 985

A.2d 273, 276 (Pa. Super. 2009).               Moreover, we have explained: “[t]he

standard of clear and convincing evidence is defined as testimony that is so

clear, direct, weighty and convincing as to enable the trier of fact to come to

a clear conviction, without hesitance, of the truth of the precise facts in

issue.” Id. (citation and internal quotation marks omitted). “The trial court

is free to believe all, part, or none of the evidence presented, and is likewise

free to make all credibility determinations and resolve conflicts in the

evidence.”     In re M.G., 855 A.2d 68, 73-74 (Pa. Super. 2004) (citation

omitted).

       Here, the trial court terminated Mother’s parental rights pursuant to

section 2511(a)(2)3 and (b), which provide, in relevant part, as follows:

       § 2511. Grounds for involuntary termination
____________________________________________


3
  We are cognizant that the court also found a legal basis for terminating
Mother’s rights pursuant to section 2511(a)(1), (5), and (8). (See Decree of
Involuntary Termination of Parental Rights, 1/28/14, at 1-2). However,
Mother’s question on appeal focuses on the language in section (a)(2), (see
Mother’s Brief, at 3), and this Court may affirm the trial court’s decision
regarding the termination of parental rights with regard to any one
subsection of section 2511(a). See In re B.L.W., 843 A.2d 380, 384 (Pa.
Super. 2004) (en banc), appeal denied, 863 A.2d 1141 (Pa. 2004) (stating
that “[w]hile the trial court found that . . . CYS met its burden of proof under
each section [2511(a)(1), (2), (5) and (8)] we need only agree with its
decision as to any one subsection in order to affirm the termination of
parental rights.”) (citations omitted).




                                           -9-
J-S65045-14



     (a) General Rule.—The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:
                              *    *    *

        (2) The repeated and continued incapacity, abuse, neglect
        or refusal of the parent has caused the child to be without
        essential parental care, control or subsistence necessary
        for his physical or mental well-being and the conditions
        and causes of the incapacity, abuse, neglect or refusal
        cannot or will not be remedied by the parent.

                                  *     *      *

     (b) Other considerations.—The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.
23 Pa.C.S.A. § 2511(a)(2), (b).

     Our Supreme Court set forth the relevant inquiry under section

2511(a)(2) as follows:

     [Section] 2511(a)(2) provides statutory grounds for termination
     of parental rights where it is demonstrated by clear and
     convincing evidence that [t]he repeated and continued
     incapacity, abuse, neglect or refusal of the parent has caused
     the child to be without essential parental care, control or
     subsistence necessary for his physical or mental well-being and
     the conditions and causes of the incapacity, abuse, neglect or
     refusal cannot or will not be remedied by the parent. . . .

           This Court has addressed                incapacity   sufficient   for
     termination under § 2511(a)(2):



                                      - 10 -
J-S65045-14


         A decision to terminate parental rights, never to be made
         lightly or without a sense of compassion for the parent,
         can seldom be more difficult than when termination is
         based upon parental incapacity. The legislature, however,
         in enacting the 1970 Adoption Act, concluded that a parent
         who is incapable of performing parental duties is just as
         parentally unfit as one who refuses to perform the duties.
In re Adoption of S.P., supra at 827 (citations and quotation marks

omitted).

      Further, this Court has long recognized that “[p]arents are required to

make diligent efforts towards the reasonably prompt assumption of full

parental responsibilities.”   In re A.L.D., 797 A.2d 326, 340 (Pa. Super.

2002) (citation omitted). “[A] parent’s vow to cooperate, after a long period

of uncooperativeness regarding the necessity or availability of services, may

properly be rejected as untimely or disingenuous.” Id. (citation omitted).

      In her brief on appeal, Mother challenges the trial court’s weighing of

the evidence under section 2511(a). Mother contends that the trial court, in

weighing the evidence before it, relied too heavily on the fact of Mother

testing positive for drugs at the birth of Child’s sibling in August 2013 and

accorded little weight to Mother consistently testing negative for drugs from

August 2012 through July 2013. (See Mother’s Brief at 6-8). Mother also

avers that she re-entered treatment immediately after testing positive in

August 2013.     (See id. at 8).   As such, Mother argues that, given this

lengthy period of sobriety in conjunction with her continual efforts and

commitment to seek treatment, the trial court, in concluding that the

circumstances warranted termination of parental rights under section

2511(a)(2), accorded improper weight to what Mother characterizes as “a




                                    - 11 -
J-S65045-14



momentary relapse during an extended period of improvement,” and,

thereby, committed an abuse of discretion. (Id. at 8). We disagree.

         Mother’s argument is, in effect, an attempt to have this Court re-weigh

the evidence presented and revisit the credibility determinations of the trial

court.      However, it is well established that “[t]he trial court, not the

appellate court, is charged with the responsibilities of evaluating credibility

of the witnesses and resolving any conflicts in the testimony.”          In re

Adoption of R.J.S., 901 A.2d 502, 506 (Pa. Super. 2006) (citation

omitted). Further, if competent evidence supports the trial court’s findings,

we will affirm even if the record could also support the opposite result. See

In re Adoption of S.P., supra at 827. Here, we are satisfied that the trial

court’s findings are supported by clear and convincing, competent, and

sufficient evidence in the record. Accordingly, Mother’s argument provides

no grounds for relief.

         Moreover, our review of the record belies Mother’s attempt to

characterize her most recent positive drug test as the product of “a

momentary relapse during an extended period of improvement.” (Mother’s

Brief at 8).    On the contrary, the record evidences a recurring pattern of

Mother receiving treatment for her issues with substance abuse only to

suffer a relapse, which has endured for almost four years notwithstanding

both criminal court and dependency court oversight and DHS’ repeated

provision of rehabilitative services and assistance.    The record establishes

that Mother was referred to the CEU for dual diagnosis treatment on five

separate occasions but was unable to achieve any lasting success towards

sobriety.     Indeed, even the possibility of incarceration resulting from a



                                      - 12 -
J-S65045-14



violation of the terms of her probation and the risk to the health of her

unborn child proved incapable of dissuading Mother from abusing drugs prior

to the birth of Child’s sibling in August 2013. Under these circumstances, we

are convinced that Mother’s chronic inability to achieve and maintain

sobriety has caused Child to be without essential parental care, control, or

subsistence, and that the trial court reasonably concluded that Mother is

incapable of curing her substance        abuse problems, thus warranting

termination of her parental rights under section 2511(a)(2). Accordingly, we

discern no abuse of discretion or error of law in the trial court’s decision to

terminate Mother’s parental rights to Child pursuant to section 2511(a)(2).

      We now turn our attention to section 2511(b) to determine if the trial

court properly found that termination was in the best interest of Child. This

Court recently explained the requisite analysis under section 2511(b) as

follows:

      Intangibles such as love, comfort, security, and stability are
      involved in the inquiry into the needs and welfare of a child. The
      trial court also must discern the nature and status of the parent-
      child bond, with utmost attention to the effect on the child of
      permanently severing that bond. The extent of the bond-effect
      analysis necessarily depends upon the unique facts and
      circumstances of the particular case.

            We observe that [the trial] court is not required by statute
      or precedent to order a formal bonding evaluation by an expert.
      Indeed, in assessing the parental bond, the [trial] court is
      permitted to rely upon the observations and evaluations of social
      workers. Moreover, the mere existence of an emotional bond
      does not preclude the termination of parental rights. . . .

                   [I]n addition to a bond examination, the trial
            court can equally emphasize the safety needs of the
            child, and should consider the intangibles, such as
            the love, comfort, security, and stability the child

                                    - 13 -
J-S65045-14


           might have with the foster parent. Additionally, this
           Court stated that the trial court should consider the
           importance of continuity of relationships and whether
           any existing parent-child bond can be severed
           without detrimental effects on the child.
In re K.M., 53 A.3d 781, 791 (Pa. Super. 2012) (citations omitted).

     Here, Mother argues that the trial court, in finding that termination of

her parental rights would best serve the needs and welfare of Child pursuant

to section 2511(b), failed to give adequate consideration to testimony of the

strong positive bond that exists between Mother and Child. (See Mother’s

Brief, at 9-10). In support of her claim, Mother references the testimony of

DHS social worker, Ms. Walker, who “stated that there is clearly affection

between Mother and [Child] and that they are strongly bonded to each

other.” (Id. at 9). Mother also cites the testimony of LCFS social worker,

Ms. Robinson, who “characterized the interaction between Mother and

[Child] as a positive attachment” and “further testified that [Child] loves

Mother, enjoys visiting with her, and that Mother provides [Child] with love

and educational support.”   (Id. at 9-10) (emphasis in original).     As such,

Mother contends that the evidence establishes the existence of a strong

positive bond between her and Child, the severing of which will detrimentally

impact Child, and, thus, that the trial court erred in its analysis under

section 2511(b). (See id. at 11-13).

     In its Rule 1925(a) opinion, with respect to section 2511(b), the trial

court noted its findings as follows: “In the instant matter, the testimony

established that [Child] would not suffer any irreparable emotional harm if

[Mother’s] parental rights were terminated.       [Child] has bonded with

[Godmother during foster care placement].       Additionally, the testimony

described the relationship between [Child] and [Godmother] as strong and

                                   - 14 -
J-S65045-14



loving.” (Trial Ct. Op. at 5-6 (record citations omitted)). Our review of the

record indicates that there is clear and convincing, competent, and sufficient

evidence to support the trial court’s findings. Although there is evidence to

support Mother’s claim that she and Child share a bond, the existence of a

parent-child bond in no way serves to preclude the termination of parental

rights. See In re K.M., supra at 791. Rather, the existence of a parent-

child bond is only one of a number of factors that the trial court must

consider in conducting a needs and welfare analysis under section 2511(b).

Indeed,     because   the   trial   court   must   consider   the   totality   of   the

circumstances in determining a child’s best interest, “[t]he question

becomes whether the bond between [child] and [parent] is one worth saving

or whether it could be sacrificed without irreparable harm to [the child].” In

re K.Z.S., 946 A.2d 753, 764 (Pa. Super. 2008).

      At the termination hearing in the instant case, DHS social worker, Ms.

Walker, DHS Director of Ongoing Services, Ms. Hansberry, and LCFS social

worker, Ms. Robinson, each testified to her professional opinion that

Mother’s parental rights should be terminated, notwithstanding the bond

between Mother and Child. (See N.T. Hearing, 1/28/14, at 38, 51, 55-56,

79, 84-85).    Moreover, both Ms. Walker and Ms. Hansberry testified that

Child would not be irreparably harmed by severance of the bond between

Mother and Child, and that it was in Child’s best interest to be free for

adoption.     (See id. at 38-39, 49-50, 79, 81-82).            Ms. Hansberry also

testified that Child has done well in adjusting to different caregivers, stating,

“I think [Child] has a connection to [Mother] but that [Child] has learned

that there are other caretakers who will provide the parenting for [Child],



                                        - 15 -
J-S65045-14



given the inconsistency and the disruptions that [Child] has had so far.”

(Id. at 82).     In fact, the testimony and evidence established that Child

shares an equally compelling parent-child bond with Godmother, who has

presented herself as a possible adoption resource for Child, and with whom

Child lived from early 2011 to January 2013 after being placed in kinship

care.    (See id. at 52-53, 79).     Further, despite Mother’s willingness to

perform her role as Child’s parent, the fact of her ongoing inability to

achieve lasting sobriety is a cause for uncertainty about whether Mother is

even capable of providing Child with a stable environment in which to live.

        Therefore, we determine that it was appropriate for the trial court to

find that termination of Mother’s parental rights would not cause irreparable

harm to Child and would be in Child’s best interest.       In consideration of

these circumstances and our careful review of the record, we conclude that

the trial court did not abuse its discretion or commit an error of law in

finding competent evidence to support the termination of Mother’s parental

rights to Child under section 2511(b).

        Accordingly, for the reasons stated above, we affirm the trial court’s

decree involuntarily terminating Mother’s parental rights to Child.

        Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/5/2015


                                     - 16 -